[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] STIPULATION
HENDERSON, ATTORNEY FOR MINOR CHILD.
The parties hereby stipulate and agree as follows with regard to custody and visitation concerning the minor child, Amy:
Custody of the minor child shall be with the plaintiff and visitation between the child and the Defendant shall be scheduled in accordance with the agreement of both Amy and the Defendant.
Annette Miller
Jeffrey D. Miller
Mark H. Henderson Attorney for Minor Child